Citation Nr: 1816462	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to higher initial disability ratings for status post right ankle fracture, rated as noncompensable prior to June 8, 2010, as 10 percent disabling from June 8, 2010 to August 3, 2015, and as 20 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her sisters


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1986 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The Veteran filed a Notice of Disagreement (NOD) in November 2006 and a Statement of the Case (SOC) was issued in March 2008.  In April 2008, the Veteran filed a timely Substantive Appeal (VA Form 9). Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia. 

A November 2010 rating decision granted an increased evaluation of 10 percent for right ankle fracture, effective June 8, 2010. A subsequent March 2017 rating decision granted an increased evaluation of 20 percent for right ankle fracture, effective August 3, 2015. However, as these grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993). Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In February 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in April 2013, July 2014, May 2016 and July 2017, at which times the Board remanded the claim for further development. The matter is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. Prior to June 8, 2010, the Veteran's status post right ankle fracture was not manifested by a compensable limitation of motion of the right ankle. 

2. From June 8, 2010 to February 1, 2013, the Veteran's status post right ankle fracture was manifested by moderate limitation of motion of the right ankle without ankylosis. 

2. From February 1, 2013, the Veteran's status post right ankle fracture was manifested by marked limitation of motion of the right ankle without ankylosis. 

3. The Veteran's status post right ankle fracture was not shown to manifest ankylosis at any point during the appeal period. 


CONCLUSION OF LAW

1. The criteria for an initial compensable disability rating for status post right ankle fracture prior to June 8, 2010 are not met. 38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2. From June 8, 2010 to February 1, 2013, the criteria for a disability rating in excess of 10 percent, for status post right ankle fracture are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2017).

3. From February 1, 2013, the criteria for the assignment of a disability rating of 20 percent, the maximum scheduler rating available, for status post right ankle fracture have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012).

The Veteran filed her claim as part of the VA pre-discharge program prior to separation from service. In May 2006, the Veteran signed a Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program. Thus, VA's duty to notify was satisfied. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Moreover, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records, VA medical records and examinations, hearing testimony, and statements from the Veteran and her representative have been obtained.  All relevant evidence has been obtained and associated with the record.  Neither the Veteran, nor her representative, has identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.

As noted above, in July 2017, the Board remanded this matter to the AOJ for additional development, specifically to afford the Veteran a new examination in accordance with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  An examination with a medical opinion was provided in October 2017.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

Accordingly, the Board finds that there has been substantial compliance with the July 2017 remand directives and no further remand is necessary.  See Stegall, supra; D'Aries, supra.  Thus, the Board finds that VA has fully satisfied the duty to assist. 

In summary, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudiced to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed her claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Factual Background

Service medical records show the Veteran suffered an avulsion fracture of her distal fibula in August 2002. In February 2003, treatment reports show a follow-up appointment due to a right ankle fracture. A March 2003 treatment note reported that the Veteran reported a feeling of pins and needles piercing through the lateral side of her ankle. She reported pain when standing and walking, numbness and swelling during the day, and reported taking naproxen when pain kicked in. A February 2004 treatment note evaluating right foot pain reported a history of right ankle injury with a cast and no surgery, as well as treatment with injections after casting due to a pinched nerve. It was further noted that the Veteran was placed on a permanent 2 profile for her ankle.

The Veteran was afforded a pre-discharge medical examination in July 2006. The result of the examination showed that range of motion of the right ankle was normal. There was no additional functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive use. See July 2006 Pre-Discharge Medical Examination.

A November 2006 treatment note from the VA Medical Center in Tuscaloosa, Alabama noted that the Veteran reported right ankle pain. The clinician noted "occasional mild aches but generally it does ok. Will occasionally use a Tylenol if it hurts." A February 2008 examination for an unrelated condition noted a history of "limited motion of ankle," although it did not specify which ankle. 

The Veteran was afforded a VA examination in June 2010. She reported dull, aching and sharp pain in the right ankle. Examination revealed mild edema about the circumference. There was no heat, redness, effusion, loss of function, and no pain with right ankle range of motion. There was positive tenderness to palpation about the anterior and lateral ankle. Dorsiflexion was to 10 degrees and plantar flexion was normal to 45 degrees. Repetition did not produce pain, incoordination, weakness, lack of endurance, or fatigue. There was no structural instability or equinus deformity noted. Gait examination noted excessive pronation throughout the gait cycle. No abnormal shoe patterns were noted. The diagnosis was residuals of right ankle fracture, moderate in severity. See June 2010 VA Examination. 

A November 2010 rating decision granted an increased evaluation of 10 percent based on range of motion testing (dorsiflexion) and findings of effusion and tenderness of the right ankle. See November 2010 Rating Decision. 

At her Board videoconference hearing in February 2013, the Veteran testified that she had problems with mobility and moving her right ankle. She asserted that she experienced ankle problems all the time. She stated that she suffered severe right ankle pain and that her ankle would frequently lock up and make popping noises. Although the ankle bothered her often, the Veteran reported that she endured the pain and rarely complained or sought treatment for it because she felt that physicians had done nothing for the condition. See February 2013 Hearing Transcript.

In April 2013 the Board remanded the claim because of the Veteran's February 2013 hearing testimony which suggested a worsening of her right ankle condition.  

The Veteran was afforded a VA examination in May 2013. A diagnosis of calcaneal spur was rendered. The Veteran reported that when the weather was bad, she would feel a pulling in her ankle. She further complained of popping in the right ankle and pain with prolonged standing. The examiner noted that the Veteran suffered a fractured right ankle during military service which was treated with a splint for 2 weeks followed by a cast for approximately 8 weeks. The Veteran reported painful flare-ups which impacted the function of the ankle. Right ankle plantar flexion was to 40 degrees with evidence of painful motion at 5 degrees. Dorsiflexion was noted as "lacks 5 degrees from neutral." The examiner was unable to perform right ankle repetitive-use testing with 3 repetitions because of back pain. The examiner noted pain on movement. Muscle strength was normal and there was no laxity or ankylosis of the ankle. Imaging studies of the ankle revealed a right calcaneal spur. See May 2013 VA examination. 

In a July 2014 remand, the Board noted that at the May 2013 VA examination regarding right ankle dorsiflexion (extension), the examiner indicated on the Disability Benefits Questionnaire (DBQ) that it "lacks 5 degrees from [neutral]." In the section of the DBQ that pertained to range of motion testing after repetitive use, the examiner marked "Yes" with respect to whether the Veteran was able to perform repetitive use testing with 3 repetitions. However, the examiner then indicated that the Veteran was unable to perform repetitive use testing on the right ankle due to back pain. With respect to the DBQ section pertaining to functional loss and additional limitation of motion after repetitive use testing, the examiner determined that the Veteran did not have additional limitation of motion of the ankle following repetitive use. However, the examiner then marked "Yes" that the Veteran had functional loss and/or functional impairment of the ankle. She indicated that both ankles had less movement than normal and pain on movement after repetitive use testing. See July 2014 Remand. 

The Board was unable to objectively determine the current severity of the Veteran's right ankle disability based on the May 2013 VA examination. In particular, it was unclear what was meant by the VA examiner's notation of "lacks 5 degrees from [neutral]" in regards to the right ankle dorsiflexion. Further, although the examiner reported that the Veteran was unable to perform repetitive use testing on her right ankle due to back pain, she also essentially found that following repetitive use testing, the Veteran did not have additional limitation of motion of the right ankle. The examiner additionally determined that the Veteran had functional loss and/or functional impairment of the right ankle following repetitive use testing in the form of less movement than normal and pain on movement. Id.

The Board thus sought clarification as to whether the Veteran was actually able to perform repetitive use testing on her right ankle and an explanation as to why back pain would prevent repetitive use testing of the ankle. The Board also requested definition of the term "lacks 5 degrees from [neutral]" in regards to the right ankle dorsiflexion. 

In accordance with the July 2014 remand, the Veteran was afforded a VA examination in August 2015. The examiner indicated that the DBQ pertained to bilateral ankle pain but noted that the Veteran did not have a current diagnosis associated with the condition. A diagnosis of bilateral heel spurs was listed. The examiner commented that this was not a disease process that followed a particular clinical course which could be generally predicted; therefore the examiner was unable to attribute a disability with a known clinical diagnosis. She noted that the heel/calcaneal spur was a condition of the foot. Although there were reportable differences between the normal range of motion and the actual range of motion performed by the Veteran, it did not preclude the fact that there were no objective findings, radiologic studies, or physical examination of the ankle that confirmed a pathologic reason for the reduced range of motion. She further noted that reduced range of motion does not dictate clinical pathology and can be accounted for by a variety of reasons to include muscle spasm, tight or sore muscles, pain, poor effort, malingering, and mood. See August 2015 VA Examination.

The Veteran reported flare-ups of the ankle commenting that "sometimes they swell, pop, ache and have tenderness at times." The examiner noted that the Veteran "states remote fracture of the right ankle in 2003, reportedly treated with splint." She further noted that the Veteran did not report having any functional loss or functional impairment of the joint. Examination showed abnormal range of motion with plantar flexion to 20 degrees and dorsiflexion to 0 degrees. Pain was exhibited on both plantar flexion and dorsiflexion. The examiner noted that range of motion contributed to a functional loss in the form of limited motion. Pain was noted on examination and caused functional loss. There was no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no evidence of crepitus. The examiner was able to perform repetitive use testing with three repetitions. There was no additional loss of function or range of motion after three repetitions. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. The examiner noted that the condition was not being conducted during a flare-up, and she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups. Muscle strength of the right ankle was normal, with no muscle atrophy and no signs of joint instability or ankylosis. Imaging studies of the ankle were performed but revealed no significant findings. With regards to functional impact, the examiner reported that the condition did not impact the Veteran's ability to perform any type of occupational task such as standing, walking, lifting, or sitting. Id.

In her remarks, the examiner noted that there was normal alignment. The ankle mortise was well-maintained. There was mild diffuse subcutaneous edema. Enthesophyte was noted at the origin of the plantar aponeurosis. There was no other significant soft tissue swelling. There was soft tissue artifact but no evidence of periosteal reaction, body destruction, fracture, dislocation or foreign body. The Veteran had normal gait, normal physical examination and she was able to perform the sit-to-stand maneuver without difficulty or complaints of pain. The Veteran was able to perform active and passive flexion, dorsiflexion of the ankle without complaint of pain. She was also able to perform active inversion and eversion of the foot without complaint of pain during physical examination. The examiner noted that range of motion testing was performed by a physical therapist. According to the physical therapist, "the Veteran was unable to perform repetition use testing on the right in 2013. Per records, she stated it would hurt her back and therefore did not attempt. In 2013, Veteran lacked 5 degrees from neutral on right. However on 8/3/2015 Veteran dorsiflexed to neutral on the right and was able to perform multiple repetitions without loss of motion. In 2013, Veteran dorsiflexed to neutral initially on the left but in 2015, lack 5 degrees from neutral initially." Id.

The examiner concluded her remarks by stating that "based on medical records, they lack evidence of a known back condition, i.e. nerve impingement, lumbar stenosis, etc. that would have prevented Veteran from moving foot in 2013. Please note that to state whether Veteran had back pain at that time (2013) would be based on mere speculation. Discrepancies and changes in ROM from 2013 to 2015 cannot be determined and to state so would again be based on mere speculation as current physical and radiologic studies are without pathology, however may likely be related to foot conditions diagnosed by Dr. Taylor." Id.

The Veteran's claim was again remanded in May 2016. In pertinent part, the Board found that a remand was necessary to ensure compliance with the Board's July 2014 remand directives. First, in the July 2014 remand, the VA examiner was asked to "provide definition of the term 'lacks 5 degrees from [neutral]' in regards to the right ankle dorsiflexion." The Board found that the August 2015 VA examiner failed to define this phrase as requested. Rather, the examiner merely reiterated the previous findings without any further explanation or definition. 

Thus, an addendum opinion was obtained in January 2017. The examiner noted that the examination of range of motion conducted in the May 2013 examination was performed by a physical therapist. She stated that the physical therapist offered an explanation of 'lacks 5 degrees from neutral' in regards to the right ankle. The examiner stated that "any explanation from this examiner would be based on mere speculation." She then quoted the aforementioned portion of the August 2015 examination that was written by a physical therapist before stating that on physical examination the Veteran had a normal stance and gait and was negative for ankylosis which was indicative that the Veteran should be able to bring the ankle to a neutral position of zero (0). In the 2013 examination, the physical therapist was only required to perform active range of motion. This was considered a subjective finding in that the Veteran performs the motion of her own free will and reports her limitations to the therapist, whereas the therapist records a measurement. See January 2017 Addendum Opinion. 

A March 2017 rating decision granted an increased evaluation of 20 percent, effective August 3, 2015, based on marked limitation of motion of the ankle based on dorsiflexion less than 5 percent. See March 2017 Rating Decision. 

The claim returned to the Board in July 2017. At that time, the Board again remanded the matter after finding that the previous examinations of record did not comply with the requirements of Correia v. McDonald, 28 Vet. App. 158 (2016). The decision in Correia was issued subsequent to the last in-person examination of the Veteran in August 2015 and in pertinent part issued requirements that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

Thus, the Veteran was afforded a VA examination in October 2017. A diagnosis of status post right ankle fracture was noted. The Veteran reported chronic pain and stiffness with pain related to weather. The examination noted abnormal range of motion with plantar flexion to 40 degrees and dorsiflexion to 15 degrees. No pain was noted on examination and there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. There was no pain on weight-bearing, no evidence of crepitus and no additional loss of function or range of motion after three repetitions. No additional factors contributed to the Veteran's disability and there was no evidence of ankylosis. Imaging studies were performed but were negative for degenerative or traumatic arthritis. See October 2017 VA Examination. 




Analysis

At the outset, the Board notes that the Veteran is also service connected for residuals status post right foot fracture, right foot plantar fasciitis, and right foot hammer toes. These conditions are not currently on appeal before the Board; to the extent that symptoms and examination findings between the Veteran's right ankle fracture condition and her other right foot conditions have overlapped, the Board has limited its analysis to those symptoms and findings which are discretely attributable to the Veteran's right ankle condition on appeal. 

The Veteran is service connected for status post right ankle fracture, currently evaluated as 20 percent disabling. She seeks an initial compensable rating for the period prior to June 8, 2010, a rating in excess of 10 percent for the period from June 8, 2010 to August 3, 2015, and a rating in excess of 20 percent thereafter. 

The Veteran's right ankle fracture was initially rated under Diagnostic Code 5299-5271. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). Diagnostic Code 5299 refers to an unlisted disability of the musculoskeletal system, while Diagnostic Code 5271 pertains to limited motion of the ankle. In subsequent rating decisions the Veteran's ankle disability was rated solely under 5271. The Board finds that the rating criteria applied by the RO are appropriate. Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2017). The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any. Butts v. Brown, 5 Vet. App. 532 (1993). Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 5271.

Diagnostic Code 5271 provides ratings based on limitation of motion of the ankle. Moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating. A 20 percent rating is the maximum scheduler rating available under DC 5271. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2017). 

The terms "slight", "moderate", and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just, and all evidence must be evaluated in deciding rating claims. 38 C.F.R. § 4.6 (2016). Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2017). An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2017).

A. Entitlement to a compensable rating for status post right ankle fracture prior to June 8, 2010

As noted in the introduction, the Veteran was assigned a noncompensable disability rating for her right ankle fracture, effective September 1, 2006. The Board finds that for the period prior to June 8, 2010, the evidence of record fails to demonstrate that the Veteran experienced moderate limitation in range of motion. Findings on the July 2006 pre-discharge examination noted normal right ankle range of motion with no additional functional loss due to pain, fatigue, weakness, lack of endurance or incoordination on repetitive use. Although a November 2006 treatment note indicates that the Veteran reported right ankle pain, such pain was described as occasional and mild. The February 2008 treatment notation of "limited motion of ankle" is presented without any accompanying discussion or description of this limited motion and does not specify which ankle it is referring to. Even affording the Veteran the benefit of the doubt that she experienced pain and some limitation of motion during this period, the objective medical evidence indicates that such pain and limitation of motion was occasional and mild at most, and compensable limitation of ankle motion requires at least moderate limitation. See 38 C.F.R. § 4.71a, DC 5271. Thus, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for her service-connected status post right ankle fracture prior to June 8, 2010.

B. Entitlement to a disability rating in excess of 10 percent from June 8, 2010 to August 3, 2015, and in excess of 20 percent thereafter.  

A November 2010 rating decision granted an increased rating of 10 percent for right ankle fracture, effective June 8, 2010, based on findings of 10 degrees dorsiflexion, effusion, and tenderness of the right ankle, observed during the June 2010 VA examination. The Board finds that the Veteran's right ankle condition manifested moderate limitation of motion between June 8, 2010 and February 1, 2013, warranting a 10 percent rating. The June 2010 examination noted plantar flexion of 45 degrees and dorsiflexion of 10 degrees with pain, mild edema, and gait with excessive pronation. The examiner characterized the Veteran's residuals of right ankle fracture as moderate in severity. The evidence of record between June 8, 2010 and February 1, 2013 is silent as to any objective medical evidence or statements from the Veteran which establish that her right ankle fracture was manifested by marked limitation of motion or worsened symptoms during this period. 

The Board finds that from February 1, 2013, the Veteran's right ankle fracture condition has been manifested by marked limitation of motion. As detailed above, at her February 2013 hearing, the Veteran testified to problems with mobility and moving her right ankle. She stated that she experienced these ankle problems all the time with symptoms of severe right ankle pain, frequent popping and locking. At the May 2013 VA examination, the examiner noted right plantar flexion to 40 degrees with painful motion at 5 degrees and dorsiflexion that "lacks 5 degrees from neutral." The August 2015 VA examination noted plantar flexion to 20 degrees and dorsiflexion to 0 degrees with functional loss in the form of pain and limited motion. The October 2017 VA examination noted plantar flexion to 40 degrees and dorsiflexion to 15 degrees. 

The Board notes that the record presented a considerable amount of confusion with respect to the phrase "lacks 5 degrees from neutral," which was included in the May 2013 VA examination. The August 2015 examiner, in attempting to address this issue, noted that discrepancies and changes in ROM from 2013 to 2015 could not be determined and to attempt to do so would be based on mere speculation. The August 2015 VA examiner attempted to further clarify this issue in the January 2017 addendum opinion, however noted that any explanation she could offer would amount to mere speculation as to what the May 2013 VA examiner meant by that phrase. In any event, the Board finds that the Veteran presented competent and credible testimony of her symptoms of pain and limited mobility at her Board hearing. Such testimony was corroborated by the subsequent VA examinations which all indicated some degree of worsening of her range of mobility. Despite the confusion regarding dorsiflexion on the May 2013 examination, plantar flexion was recorded at 40 degrees which evidenced a decrease from the normal 45 degrees that were noted at the June 2010 examination. Given that the Veteran testified to pain and decreased range of motion at the February 2013 hearing and subsequent VA examinations demonstrated some measurements declining range of motion, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a disability rating of 20 percent, but no higher, for marked limitation of motion of the right ankle have been met from February 1, 2013, the date of the Veteran's Board hearing. As mentioned above, a 20 percent rating is the maximum scheduler rating available under DC 5271. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017).

C. Alternative Diagnostic Codes

For all of the periods of appeal discussed above, the Board has given consideration to the use of the other ankle codes in an effort to determine whether higher ratings may be warranted for the Veteran's right ankle disability, but finds none are raised by the medical evidence. 

The Board notes that DC 5270 provides ratings for ankylosis of the ankle. Ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling. Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling. Ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling. 38 C.F.R. § 4.71a, DC 5270. 

Under DC 5272, ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position is rated as 20 percent disabling. A 20 percent rating is the maximum scheduler rating available under DC 5272. 38 C.F.R. § 4.71a.

Under DC 5273, malunion of the os calcis or astragalus of the ankle with marked deformity is rated as 20 percent disabling. A 20 percent rating is the maximum scheduler rating available under DC 5273. 38 C.F.R. § 4.71a.

Under DC 5274, an astragalectomy of the ankle is rated as 20 percent disabling. A 20 percent rating is the maximum scheduler rating available under DC 5274. 38 C.F.R. § 4.71a.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to higher disability ratings for her service-connected right ankle disability. The medical evidence of record does not establish the Veteran's right ankle disability has ever been manifested by subastragalar or tarsal joint ankylosis, malunion of os calcis or astragalus, or astragalectomy. In any event, under DCs 5271, 5272, 5273, and 5274, the Veteran is currently in receipt of the maximum schedular 20 percent rating for her service-connected right ankle disability. 38 C.F.R. § 4.71a. Further, Under DC 5270, the evidence of record does not establish that the Veteran currently has or had ankylosis of the right ankle, at any point in the appeal period, to warrant a higher rating. The evidence of record does not establish that the Veteran is entitled to disability ratings in excess of 20 percent for his service-connected right ankle disability. 38 C.F.R. § 4.71a.

The Board recognizes that the Veteran experiences pain and flare-ups in her right ankle. However, the evidence of record does not establish that this additional pain and flare-ups have caused the ankle to be ankylosed at any period during the appeal. Further limitation of motion does not entitle the Veteran to higher disability ratings. Instead, as previously mentioned, the Veteran's ankle must demonstrate ankylosis. Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for higher ratings for the right ankle are not met. Accordingly, the Board finds the current evaluations assigned, as described above, adequately compensate the Veteran for the pain and functional impairment caused by her service-connected right ankle disabilities. See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.


ORDER

Entitlement to an initial compensable rating prior to June 8, 2010, and in excess of 10 percent from June 8, 2010, to February 1, 2013, for status post right ankle fracture is denied.

Entitlement to an initial rating of 20 percent from February 1, 2013, for status post right ankle fracture is granted, subject to the law and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


